Citation Nr: 0027207	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to an 
increased evaluation for bilateral pes planus, rated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of otitis media, to include hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had verified active military service from June 
1943 to December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In June 2000, the veteran testified at a hearing held before 
the undersigned, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  A transcript of the hearing is of record.

The issue of entitlement to a higher evaluation for post-
traumatic stress disorder (PTSD) has been the subject of a 
notice of disagreement, and that issue will be the subject of 
the remand to follow.


FINDINGS OF FACT

1.  Neither the veteran nor his representative has submitted 
any written document asserting errors of fact or law with 
respect to the denial of entitlement to an increased 
evaluation for bilateral pes planus.  

2.  The veteran did not file an adequate substantive appeal 
with respect to this claim.

3.  The veteran's claim for an increased evaluation for the 
left ear disability is plausible, and all evidence necessary 
for an equitable disposition of the veteran's claim has been 
developed.

4.  Total deafness in the right ear is not shown.

5.  Average pure tone decibel loss on VA audiological 
evaluation is 61 in the left ear and speech recognition score 
is 68 percent.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to an increased evaluation for bilateral pes 
planus was not filed, and the Board lacks jurisdiction to 
consider these issues. 38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.200, 20.202, and 20.203 (1999).

2.  The veteran has stated a well-grounded claim for 
entitlement to an increased evaluation for the residuals of 
otitis media, to include hearing loss of the left ear, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

3.  The criteria for a compensable evaluation for the 
residuals of otitis media, to include hearing loss of the 
left ear, are not met. 38 U.S.C.A. §§ 1155, 1160 (West 1991); 
38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, 4.87a, Diagnostic Codes 
6100, 6101, 6200, 6201, 6210 (1998); 38 C.F.R. §§ 
3.321(b)(1), 3.383, 4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100, 6200, 6201, 6210 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has sought increased evaluations for his service-
connected left ear disability and bilateral pes planus.  

On the authorized VA audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
65
70
LEFT
15
20
65
75
85

The average pure tone threshold for the right ear was 44 
decibels; for the left ear, it was 61 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 68 percent in the left ear.  Chronic 
otitis media was not diagnosed.

The veteran also underwent an orthopedic examination of the 
feet.  In an October 1998 rating decision, the RO denied 
entitlement to a compensable evaluation for the left ear 
hearing loss and denied entitlement to a rating in excess of 
10 percent for bilateral pes planus.  The veteran was 
notified of the rating decision in an October 1998 letter.  

The RO received a notice of disagreement from the veteran on 
November 5, 1998.  Attached to the notice of disagreement 
were private medical records that addressed the veteran's 
hearing loss.  A Dr. B. J. White, Jr., wrote that he had seen 
the veteran in November 1997 and that the veteran had a 
neurosensory hearing loss.  On the audiological evaluation 
submitted by Dr. White, approximate pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
60
LEFT
10
20
60
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

A statement of the case was forwarded to the veteran on 
January 4, 1999.  On January 11, 1999, the RO received copies 
of the veteran's private orthopedic treatment records dated 
from January 1997 to October 1998 from William N. Haller, 
Jr., M.D.  The records show treatment for knee complaints 
and, on one occasion, for plantar fasciitis.  The note 
regarding plantar fasciitis, in October 1998, shows that the 
veteran had a "good arch" to his foot.

On January 15, 1999, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals.  The veteran made no mention of 
his bilateral pes planus.  A supplemental statement of the 
case (SSOC) was forwarded to the veteran on March 2, 1999.  
Another VA Form 9 was received at the RO in March 1999.  This 
VA Form 9 addressed only another issue not now before the 
Board.  

The veteran's VA outpatient treatment records were then 
obtained.  They included copies of his VA examinations, 
already of record, and a January 1998 note indicating that 
the veteran requested referral to audiology, complaining of 
decreased hearing and inability to understand conversation in 
a noisy room.

The RO issued a supplemental statement of the case, dated 
January 3, 2000.  This supplemental statement of the case 
addressed the issues of increased ratings for the left ear 
and feet disabilities.  

The veteran's accredited representative submitted a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
dated March 10, 2000.  The representative listed both the 
hearing loss and pes planus ratings as on appeal.  The 
representative made no factual argument with respect to 
either issue.

A video conference Board hearing was held in June 2000.  The 
Board noted that there was a question as to whether the 
veteran had filed an adequate substantive appeal for the 
issue of entitlement to an increased evaluation for bilateral 
pes planus.  When questioned by the Board about his 
intentions concerning this issue, the veteran was 
nonresponsive.  The veteran's representative at the hearing 
was also nonresponsive.

With respect to his hearing, the veteran said that he had 
difficulty hearing.  He admitted that he did not have a 
current ear infection and that he hoped to have his hearing 
aids fixed.  Additionally, the veteran spoke about the 
troubles he was experiencing with his feet, and he voiced 
displeasure with the way his most recent examinations had 
been conducted.

II.  Discussion

A.  Adequacy of Appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to an increased evaluation for bilateral pes planus.

In June 2000, during the course of a Board hearing, the 
veteran and his representative were given notice that the 
Board was going to consider whether the substantive appeal 
was adequate with respect to this claim and given an 
opportunity to present argument related to this issue.  See 
38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The veteran and 
his representative were told of the Board's intention to 
consider this issue and have had a hearing and had the 
opportunity to submit argument.  No argument was made with 
respect to this issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

An October 1998 rating decision, inter alia, denied an 
increased evaluation for bilateral pes planus.  The veteran 
submitted a notice of disagreement.  A statement of the case 
was issued in January 1999, which included this issue.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case.  Id.  The Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Id.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The decision was issued in October 1998 and the 
statement of the case was sent to the veteran in January 
1999.  The longer period of time would be one year from the 
issuance of the notice of the decision, or October 1999.  

In this case, the veteran submitted a VA Form 9 on January 
15, 1999, and a second VA Form 9 on March 16, 1999.  Neither 
one made any mention of the evaluation of pes planus.  
Neither one cited any errors of fact or law made in 
evaluating the pes planus.  There was no other correspondence 
received from the veteran within the appeal period, and 
nothing from his representative within the appeal period 
addressed errors of fact or law in the denial of increased 
rating for pes planus.  VA treatment records later associated 
with the claims file showed no treatment for pes planus.

The veteran's representative and the veteran were given an 
opportunity to address this issue at the hearing before the 
Board in June 2000.  Neither he nor his representative 
presented argument on this point.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate the claim for entitlement to an 
increased evaluation for bilateral pes planus.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.203 (1999); 
YT v. Brown, 9 Vet. App. 195 (1996).


B.  Increased Evaluation

The veteran has requested an increased evaluation for his 
hearing loss of the left ear that is a residual of healed 
otitis media.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for an 
increased rating is generally well-grounded on an assertion 
of increase in the severity of the disability.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The veteran 
has claimed that his hearing loss has become more disabling.  
Thus, his claim is plausible, and therefore, well grounded.  
38 U.S.C.A. § 5107 (West 1991).  Sufficient evidence is of 
record to evaluate this claim, in that the appellant has been 
given an appropriate examination, his medical records have 
been associated with the file, and he has provided testimony 
before the Board concerning this issue.  There is no 
indication of additional relevant records that should be 
obtained.  Accordingly, the duty to assist has been 
discharged.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria are more 
favorable to the veteran, from the effective date of the new 
regulations.  If neither is more favorable, the new criteria 
are to be applied from their effective date.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  These modifications do not effect a substantive 
change in the criteria, and the Board finds that neither is 
more favorable.  Citations to the former regulations will be 
provided herein where appropriate.  Accordingly, in deciding 
in this instance a question that the RO had not decided under 
the revised regulations, the Board finds that the veteran 
would not be prejudiced, as the revised regulations are not 
substantively different from the old regulations.  That is, 
the rating criteria are the same.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Since there will be no prejudice to 
the veteran, the Board may properly render a decision on the 
appeal.  VAOPGCPREC 16-92.

The veteran was initially diagnosed as having otitis media, 
and it was this condition that led to the hearing loss of the 
left ear.  Under the old criteria, a 10 percent disability 
rating under this code requires continuance of the 
suppurative process, to be combined with ratings for loss of 
hearing.  38 C.F.R. Part 4, Diagnostic Code 6200 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Diagnostic Code 6201 for chronic catarrhal otitis media 
provides that the disability will be rated based on hearing 
loss.  38 C.F.R. Part 4, Diagnostic Code 6201 (1998).  Under 
the criteria of Diagnostic Code 6210, diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 6210 (1998).

Under the revised rating criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent rating during suppuration or with aural 
polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are evaluated separately.  38 C.F.R. Part 4, 
Diagnostic Code 6200 (1999).  The revised criteria for 
Diagnostic Code 6201 provide that chronic nonsuppurative 
otitis media with effusion (serous otitis media) will be 
rated based on impairment of hearing.  38 C.F.R. Part 4, 
Diagnostic Code 6201 (1999).  The revised provisions of 
Diagnostic Code 6210 state that where there is chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching that requires requiring frequent and prolonged 
treatment, a 10 percent disability rating will be awarded.  
38 C.F.R. Part 4, Diagnostic Code 6210 (1999).

There is no evidence of chronic suppurative otitis media on 
medical evaluation, and no scaly or serous discharge has been 
observed.  The veteran has not claimed to have any infections 
or drainage of the left ear for a number of years.  His only 
complaint is of hearing loss.  Because the evidence does not 
show that the veteran now has otitis media, Diagnostic Codes 
6200, 6201, and 6210, using either the old or new criteria, 
are not for application.  38 C.F.R. Part 4 (1998) and (1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. § 
4.85(b) and (e) (1998 and 1999).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999).

TABLE VI

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON
PURETONE THRESHOLD AVERGE AND SPEECH DISCRIMINATION

Puretone Threshold Average

% 
Disc
rim
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


TABLE VII
Percentage Evaluations for Hearing Impairment
(Diagnostic Code 6100)

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The results of the August 1998 audiogram showed that the 
veteran's left ear hearing loss is properly evaluated as zero 
percent disabling.  Since only the veteran's left ear is 
service-connected, and he is not totally deaf in his right 
ear, the hearing acuity of his right ear is considered 
normal.  VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. 
App. 477, 479-80 (1998), aff'd upon motion for 
reconsideration, Boyer v. West, 12 Vet. App. 142 (1999).  
Therefore, a designation of Level "I" is assigned for his 
right ear.  Based on a 68 percent speech recognition score 
and 61 decibel pure tone threshold average, Table VI 
indicates a designation of Level "V" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
and "V" translated to a zero percent evaluation.  
Therefore, the veteran's service-connected left ear hearing 
loss is properly assigned a noncompensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII (1998 and 1999).  

The Board adds that if it used the results obtained from the 
private doctor in March 1998, the resulting noncompensable 
evaluation would still be correct.  Using the above tables, 
and based on an 88 percent speech recognition score and a 46 
decibel pure tone threshold average, Table VI indicates that 
a designation of Level "II" for the left ear.  When applied 
to Table VII, the numeric designations of "I" and "II" 
translate to a zero percent rating.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 (1999) because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  The first new provision, that of 38 C.F.R. § 
4.86(a) (1999), indicates that if pure tone thresholds in any 
four of the five frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  
This provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b) (1999), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

Table VIA*

NUMERIC DESGINATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85 and 4.86.

Neither of these new provisions applies to the veteran's 
situation.  Only two of the pure tone thresholds shown in the 
August 1998 VA examination were 55 decibels or greater.  
Three of the pure tone thresholds from the private 
examination were 55 decibels or greater.  Furthermore, 
neither of these audiometric evaluations showed pure tone 
thresholds of 70 decibels or more at 2000 Hertz.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
left ear hearing loss, the Board is constrained to abide by 
VA regulations.  In light of the above, the Board finds that 
the preponderance of the evidence is against his claim for a 
compensable disability rating for left ear hearing loss.


ORDER

1.  Since the appellant has failed to perfect an appeal 
through filing of an adequate substantive appeal, the claim 
of entitlement to an increased evaluation for bilateral pes 
planus is dismissed.  

2.  Entitlement to a compensable evaluation for the residuals 
of otitis media, to include hearing loss of the left ear, is 
denied.


REMAND

The veteran initially appealed the RO's decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, in December 1999, the RO, in 
effect, granted entitlement to service connection for PTSD, 
redesignating his previously service connected post-traumatic 
concussional state as PTSD, and assigning a 30 percent 
disability rating.  The veteran, in a written statement to 
the RO dated in May 2000, expressed disagreement with that 
evaluation.  No statement of the case (SOC) has been provided 
on that issue, and the appellant has not had an opportunity 
to perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the veteran's claim 
for a higher evaluation of PTSD, and, if 
the determination remains adverse to the 
veteran, furnish a statement of the case 
on this issue to the veteran and his 
representative.  The RO must notify them 
of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


